Dismissed and
Memorandum Opinion filed August 5, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-90-00147-CV
____________
 
GENERAL LEASING COMPANY, Appellant
 
V.
 
JIMMY DUNCAN AND LILLIAN DUNCAN, Appellees
 
 
 

On Appeal from the 280th District Court
Harris County, Texas
Trial Court Cause No. 87-04806
 
 
 

M E M O R
A N D U M   O P I N I O N
This appeal is from a judgment signed December 29, 1989.  On
February 14, 1991, this court abated the appeal because Jimmy Duncan and
Lillian Duncan, appellees, petitioned for voluntary bankruptcy in the United
States Bankruptcy Court for the Southern District of Texas, under cause number
90-07584-H3-7.  See Tex. R. App. P.
8.2.  
            This appeal has been abated and treated as a closed case
since February 14, 1991.  The court has not been advised that any party wishes
to reinstate the appeal.  On July 8, 2010, this court issued an order stating
that unless any party to the appeal filed a motion demonstrating good cause to
retain the appeal within twenty days of the date of the order, this appeal
would be dismissed for want of prosecution.  See Tex. R. App. P.
42.3(b).  No response was filed.  
            Accordingly, we reinstate the appeal and order it dismissed.
 
                                                                        PER
CURIAM
 
Panel consists of Justices
Brown, Sullivan, and Christopher.